Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 24 and 25 are allowable because the prior art fail to teach or render obvious to the claim limitation: “processing the one or more inputs and a set of data based on a path arrangement determination model, the set of data including data representing one or more factors affecting the path arrangement, wherein processing comprises:
a. processing the one or more inputs and the set of data at a first resolution or size based on the path arrangement determination model to determine an intermediate path arrangement; and 
b. after step (a), processing the one or more inputs and at least some of the set of data at a second resolution or size higher than the first resolution or size based on the path arrangement determination model and the intermediate path arrangement; and 
determining, based on the processing, the path arrangement of the infrastructure link.”

Holl et al. US 20110063292 A1 teaches a geological feature, a user-defined location, a critical point in a connection network, a region within a 3D volume, etc. Each functional object preferably possesses and/or has associated therewith an ability to obtain information such as relevant connection pathways, linked regions of interest, statistical connection information. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1-2 and 4-25 are allowed.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/25/2021, with respect to 112 2nd Rejection have been fully considered and are persuasive.  The 112 2nd Rejection of claim 19 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 10/25/2021, with respect to Claim Objection have been fully considered and are persuasive.  The Claim Objection of claim 21 has been withdrawn. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468